            Case 1:20-cv-01259-RDB Document 14 Filed 05/26/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                          THE DISTRICT OF MARYLAND
                                (Baltimore Division)

MARCELINE WHITE                              *
    On behalf of herself individually        *
    and similarly situated persons           *
    Plaintiff                                *
                                             *
       v.                                    *       Case No: 1:20-cv-1259-RDB
                                             *
NEWREZ LLC, d/b/a SHELLPOINT                 *
MORTGAGE SERVICING et al.                    *
                                             *
       Defendants                            *
                                             *


                           PLAINTIFF’S MOTION TO REMAND

       Plaintiff Marceline White respectfully submits this motion under 28 U.S.C. § 1447(c),

 and moves the Court to remand, all or part of, this action to the Circuit Court of Anne Arundel

 County, Maryland. As explained in the accompanying memorandum in support of this motion,

 Defendants NewRez LLC, d/b/a Shellpoint Mortgage Servicing (“Shellpoint”) and Federal

 National Mortgage Association (“Fannie Mae”) have failed to carry their burden to establish that

 this Court has subject matter jurisdiction under either 28 U.S.C.A. § 1331 or 28 U.S.C. § 1332.

       Specifically, because Ms. White challenges the Defendants’ removal, Shellpoint and

 Fannie Mae must bear the burden of demonstrating the limited jurisdiction of this Court exists

 which they have not done in their Notice of Removal. In addition, Shellpoint and Fannie Mae

 are not permitted to assert this Court’s general diversity jurisdiction by aggregating the claims

 of the putative class members to establish general diversity jurisdiction or to claim this Court’s

 federal question jurisdiction based upon state law claims. Finally, since parties cannot confer

 on this Court subject matter jurisdiction by consent or inaction, Ms. White brings this motion
         Case 1:20-cv-01259-RDB Document 14 Filed 05/26/20 Page 2 of 2



 now at this early stage to avoid any later, collateral challenges.

                                                              Respectfully submitted,

                                                              /s/ Phillip R. Robinson
                                                              Phillip R. Robinson
                                                              Federal Bar No. 27824
                                                              Consumer Law Center LLC
                                                              8737 Colesville Road, Suite 308
                                                              Silver Spring, MD 20910
                                                              (301) 448-1304
                                                              phillip@marylandconsumer.com

                                                              Counsel for Plaintiff



                                 CERTIFICATE OF SERVICE

       This is to certify that on this day the foregoing, attachments, and proposed order were

served via the Court’s electronic filing on all counsel and parties of record.



                                               _/s/ Phillip R. Robinson___________
                                               Phillip Robinson




                                                  2
